Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Claims 1-16, 18, 19, and 21-34 are currently pending and the claims as filed 01/18/2022 is acknowledged. Claims 1-16, 18 and 19 are withdrawn by applicant's election of April 26, 2021, and thus, claims 21-34 are being under examination. 

New Grounds of Rejection --- as necessitated by applicant’s amendment
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.


Claims 21-34 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Klier (EP0775486A1, citation is from the attached Google translation, of record) in view of Prud’Homme et al. (US2005/0031565A1).
Specifically, 
Claims 21-33 are rejected by Klier; and 
Claim 34 is rejected by Klier in view of Homme. 

Applicant claims directed to a method of use including claims 21-22 filed on 01/18/2022:

    PNG
    media_image1.png
    327
    817
    media_image1.png
    Greyscale

For examination purpose: 
Claim 21 recites the feature of “for application to the external human skin” is an intended uses because a composition of matter claim is under examination and the intended use of application to the skin to alleviate odor is merely an intended use of the composition and does not have patentable weight. Particularly, an intended use will not limit the scope of the claim because it merely defines a context in which the invention Boehringer Ingelheim Vetmedica, Inc. v. Schering-Plough Corp., 320 F.3d 1339, 1345 (Fed. Cir. 2003).
Determination of the scope and content of the prior art
(MPEP 2141.01)
Klier teaches antibacterial, antimycotic and antiviral compositions based on alpha-hydroxyalkanoic acid of general formula I (unsubstituted aromatic alpha-hydroxycarboxylic acids, e.g., mandelic acid) and squalene (title, claim 1 and [0047]) and the example of alpha-hydroxyalkanoic acid is mandelic acid, lactic acid, citric acid, tartaric acid, etc. ([0047] and [0055]); the active compound is used in an amount of 0.005 to 50% or 0.5-3.0% ([0068]) which overlaps or within the instant range of 0.5 to 20% or 2%; and the composition is used for deodorant to control or eliminate body odor which arises when the gemchlose to be fresh sweat is decomposed by particular gram-positive microorganisms (entire document, [0010]-[0011], [0013], [0016]-[0023], [0063] and [0088]). Please note that since Klier remains silent about applying deodorant to body odor from vaginosis, the deodorant of Klier is used to eliminate or control external skin of body odor other than the odor from vaginosis (see the Examples disclose applying to external skin) and even further “the deodorant is effective in controlling fishy odor on the external skin from sources other than vaginosis” is an intended use which is not limiting the claimed acidic deodorant; the composition is provided in the form of liquid (e.g., aerosol sprays), powder sprays, deodorant sticks, intimate cleansing agents, etc. ([0011]) or the active substance(s) can be incorporated into cosmetic or dermatological formulations, advantageously in pump sprays, aerosol sprays, creams, ointments, etc. ([0070]) which are applied to the skin ([0075]); the stearyl alcohol, cetyl alcohol and antioxidant such as glyceryl stearate, linoleic acid and palmitic acid, and silicone derivatives such as dimethicone, and others such as glycerin, tocopheryl derivatives, vitamin A and derivatives, glycol, etc. ([0078], [0079], [0082] and Examples 3, 4 and 20); the composition further includes one or more lipids such as fatty acid ester ([0088]), fatty acid salts ([0101]), oil such as vegetable oil, skin oil, paraffin oil, etc. ([0105] and the Examples) and thickening agent including gum, cellulose derivatives, aluminum silicate, glycol stearate, fatty alcohol, etc. ([0078], [0088], [0099], [0105] & [0106]) and comprises glyceryl stearate ([0112] and [0118]), palmitic acid ([0082]), and lactic acid (Example 6), all of which reads on the instantly claimed thickener (instant claims 21-33 and instant claim 34 (in part)). Further  the composition does not contain methanol, ethanol, propanol, glycolic acid, amines, bicarbonates (see e.g., the Examples); and the composition has a pH of 3.5-7.5 ([0073]) which overlaps the instant range of 2.5 to 5 or 2.8 to 4.0; 
However, Klier does not expressly teach viscosity from 50 mPa.s to 150,000 mPa.s of instant claim 34. The deficiency is cured by Prud’Homme. 
Prud’Homme teaches deodorant comprising alpha-hydroxy acid such as lactic acid, citric acid and glycolic acid, vitamins as active ingredients ([0121]); and depending on the viscosity, the deodorant compositions may be formed into liquid creams (milks), thick creams dispensed from tubes, roll-ons, twist sticks, and the like ([0129]), and the viscosity of the composition varies from 0.2 to 7 Pa.s (=200 to 7000 mPa.s) which is within the claimed range of 50 to 150,000mPa.s. 
Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
1. The difference between the instant application and Klier is that Klier does not expressly teach the exact ranges of mandelic acid and pH of instant claims 21 and 34; and combination of palmitic acid, glyceryl stearate and lactic acid of instant claim 22. 
2. The difference between the instant application and Klier is that Klier does not expressly teach the viscosity of instant claim 34. The deficiency is cured by Prud’Homme. 
Finding of prima facie obviousness
Rational and Motivation (MPEP 2142-2143)
1. It would have been prima facie obvious to one of the skilled in the art before the effective filing date of the claimed invention to adjust or optimize the prior art ranges with the claimed ranges without undue experimentation because the prior ranges as noted above are inside or overlap the claimed ranges, in the absence of criticality evidence. MPEP 2144.05 states that [I]n the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). 
	Palmitic acid as e.g., antioxidants, glyceryl stearate as e.g., lubricant, and lactic acid as e.g., antioxidant are well known adjuvants in cosmetic or dermatological field and thus addition of such adjuvants would enhance the properties of composition and selection of them for deodorant would be a choice of matter within skill and knowledge of one of ordinary artisan, in the absence of evidence to the contrary. 
prima facie obvious to one of the skilled in the art before the effective filing date of the claimed invention to further define and select cream type formulation of Klier with overlapping viscosity of Prud’Homme and such definition and selection would have yielded no more than the predictable results, i.e., deodorant cream having proper viscosity, devoid of evidence to the contrary. 

This rejection is based on the well-established proposition of patent law that no invention resides in combining old ingredients of known properties where the results obtained thereby are no more than the additive effect of the ingredients, In re Sussman, 1943 C.D. 518.  From MPEP 2143 A: “…all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at ___, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson ’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic  & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).”

In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary. 
Response to Arguments
Applicant’s arguments have been fully considered, but are not persuasive. 
Applicant argues that there is no motivation to select the amount (0.0005 to 50% or 0.5 to 3.0%) of mandelic acid of Klier to arrive at the claimed range of 2 to 5%. 
The examiner responds that the prior ranges 0.0005 to 50% or 0.5 to 3% of mandelic acid overlap the claimed range of 2 to 5%. See MPEP 2144.05 above. In the absence of criticality for the recited range, it would be non-inventive. 
Applicant argues that Klier fails to teach the claimed pH range 2.8 to 4.5 in combination with 2 to 5% of mandelic acid as well as a thickener and one or more lipids are not taught or suggested by Klier. 
The examiner responds that pH of Klier 2.5 to 7.5 overlaps the claimed pH range. See MPEP 2144.05 above. In the absence of criticality for the recited range, it would be non-inventive. 
Applicant argues that the claimed product is commercially available in the name of Lume with being successful, and in particular Lume provides odor control six times longer than the competitors, which could be a nexus between the product and commercial success and the "good reviews". However, it seems that such statement is more of an opinion by the applicant than the fact because such statement is not provided along with evidentiary document(s), which should also be provided in the form of a Rule 1.132 Declaration form; and evidence of commercial success must be 
In light of the foregoing, applicant’s arguments are not persuasive. 

Conclusion
All examined claims are rejected. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYUNG S CHANG whose telephone number is (571)270-1392. The examiner can normally be reached M-F 8-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yong (Brian-Yong) S Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KYUNG S CHANG/Primary Examiner, Art Unit 1613